[Cite as 4 Quarters, L.L.C. v. Hunter, 2022-Ohio-1448.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                        4 QUARTERS, LLC,

                                          Plaintiff-Appellee,

                                                      v.

      C. H. HUNTER, HIS UNKNOWN HEIRS,DEVISEES, SPOUSES,
     EXECUTORS, ADMINISTRATORS, RELICTS, NEXT OF KIN, AND
                          ASSIGNS, et al.,

                                       Defendants-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 BE 0035


                            Appellant’s Application for Reconsideration


                                         BEFORE:
                Cheryl L. Waite, Carol Ann Robb, David A. D’Apolito, Judges.


                                               JUDGMENT:
                                                 Denied.


Atty. Ryan M. Regel, Yoss Law Office, LLC, P.O. Box 270, 122 North Main Street,
Woodsfield, Ohio 43793, for Plaintiff-Appellee
                                                                                       –2–



Atty. Nils Peter Johnson, Johnson & Johnson, 12 West Main Street, Canfield, Ohio
44406, for Defendant-Appellant.



                                   Dated: April 4, 2022


PER CURIAM.

       {¶1}   Appellant C.H. Ruble has filed an Application for Reconsideration pursuant

to App.R. 25(B). He raises two assignments of error asserting various issues. For the

reasons provided, Appellant's application for reconsideration is denied.

                             Factual and Procedural History

       {¶2}   On October 29, 2019, the trial court granted Appellee 4 Quarters, LLC’s

motion for default judgment based on the failure of any heirs to a mineral interest to

respond to the notice of filing a Marketable Title Act complaint. 4 Quarters, LLC v. Hunter,

7th Dist. Belmont No. 20 BE 0035, 2021-Ohio-3586, ¶ 5. On July 21, 2020, Appellant

filed a Civ.R. 60(B) motion to vacate the judgment. The trial court denied the motion after

holding a hearing on the matter.

       {¶3}   On appeal, Appellant argued that the trial court lacked personal jurisdiction,

as the court improperly permitted service of the complaint by publication. Appellant also

argued that the court failed to undertake the appropriate Civ.R. 60(B) analysis. We

affirmed the judgment of the trial court, holding that the court had personal jurisdiction

and that Appellant failed to provide sufficient evidence and arguments to allow for a Civ.R.

60(B) analysis to be undertaken.

       {¶4}   On October 8, 2021, Appellant filed the instant action. Confusingly, it is

entitled “Application for Reconsideration,” but is based on their argument that our decision



Case No. 20 BE 0035
                                                                                           –3–


“creates a conflict.”    Because of the filing’s title and Appellant’s failure to request

certification, we construe the filing as an application for reconsideration and not a motion

seeking to certify a conflict.

                                       Reconsideration


       The test generally applied upon the filing of a motion for reconsideration in

       the court of appeals is whether the motion calls to the attention of the

       court an obvious error in its decision, or raises an issue for consideration

       that was either not considered at all or was not fully considered by the

       court when it should have been.


Columbus v. Hodge, 37 Ohio App.3d 68, 523 N.E.2d 515 (10th Dist.1987), paragraph one

of the syllabus.

       {¶5}   App.R. 26(A)(1)(a) states, in relevant part: “[a]pplication for reconsideration

of any cause or motion submitted on appeal shall be made in writing no later than ten

days after the clerk has both mailed to the parties the judgment or order in question and

made a note on the docket of the mailing as required by App. R. 30(A).”

       {¶6}   Appellant's judgment was mailed to his counsel and a note relevant to this

mailing was placed on the docket on September 30, 2021. His application was filed on

October 8, 2021, thus is timely.

       {¶7}   As noted by Appellee, this case turned solely on the issue of personal

jurisdiction. This is due to the fact that Appellant failed to provide this Court with sufficient

arguments or a sufficient record to review his Civ.R. 60(B) claim. Specifically, Appellant

failed to include all deeds within the chain of title in order to review his inheritance




Case No. 20 BE 0035
                                                                                      –4–


argument.     As to the remaining assertions, they were speculative and based on

hypothetical situations. While Appellant is correct that Civ.R. 60(B) does not require him

to definitively prove a defense, he must provide enough information to show that he does,

in fact, have a valid defense to raise. As we noted in our Opinion, “Appellant advances

no possible defense other than that documents ‘might’ be within the chain of title that

‘might’ provide a defense.” 4 Quarters at ¶ 39. Further, we noted that Appellant vaguely

argued that an inconsistency in the deed language might be relevant, but did not explain

either the inconsistency or its relevance. We note that although Appellant did not provide

us with sufficient evidence or arguments, we did address his claims on the issue to the

extent possible. Id. at ¶ 34-40.

       {¶8}   As to Appellant’s contention that our Opinion conflicts with Summers v.

Lancia Nursing Homes, Inc., 7th Dist. Belmont No. 15 BE 0063, 2016-Ohio-7935, 76

N.E.3d 653, his argument is misplaced. In Summers, the issue before this Court was

whether Civ.R. 60(B) applies where a trial proceeds to judgment but one of the parties

was not aware of the resulting judgment. A second issue in that case pertains to a

decision by the trial court to forgo an evidentiary hearing. Neither of these scenarios are

before us, here.

       {¶9}   It is clear from Appellant’s arguments that he merely disagrees with the

decision of and logic used by this Court, which is not an appropriate basis for

reconsideration. “Reconsideration motions are rarely considered when the movant simply

disagrees with the logic used and conclusions reached by an appellate court.” Perdue at

¶ 7, citing State v. Himes, 7th Dist. Mahoning No. 08 MA 146, 2010-Ohio-332, ¶ 4; Victory




Case No. 20 BE 0035
                                                                                    –5–


White Metal Co. v. Motel Syst., 7th Dist. Mahoning No. 04 MA 245, 2005-Ohio-3828;

Hampton v. Ahmed, 7th Dist. Belmont No. 02 BE 66, 2005-Ohio-1766.

                                           Conclusion

       {¶10} As Appellant merely disagrees with the decision of this Court and its logic,

his application to reconsider is denied.



 JUDGE CHERYL L. WAITE


 JUDGE CAROL ANN ROBB


 JUDGE DAVID A. D’APOLITO




                                 NOTICE TO COUNSEL

        This document constitutes a final judgment entry.




Case No. 20 BE 0035